PER CURIAM.
By petition for writ of mandamus, Wesley Allen Briggs seeks an order compelling the Circuit Court of Washington County to rule on his pending motion to correct illegal sentence in case number 4-84-55-CF. The motion was filed by Briggs in April 2003. In response to an order of this court, the state advises that it can show no cause why mandamus relief should not be granted. Accordingly, the petition for writ of mandamus is granted, and the circuit court is directed to enter an order within 30 days disposing of the motion to correct illegal sentence.
BOOTH, KAHN and PADOVANO, JJ., concur.